Citation Nr: 0333776	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  99-11 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for headache 
disability.

4.  Entitlement to an initial compensable rating for the 
period from May 6, 1998, to March 17, 2003, and an initial 
rating in excess of 30 percent for the period from March 18, 
2003, for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1977.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
rating decision by the New Orleans, Louisiana RO.  In 
November 2000, a hearing before the undersigned Veterans Law 
Judge was held at the RO.  A transcript of this hearing is of 
record.

When the case was before the Board in March 2001, it was 
remanded for additional development.  While the case was in 
remand status, the veteran's appeal for service connection 
for asthma was resolved by a May 2003 rating decision 
granting service connection for this disability.


The issues of entitlement to service connection for a 
headache disability and entitlement to a higher initial 
rating for pes planus are addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  All appropriate notification action has been accomplished 
with regard to the veteran's claims for service connection 
for right and left knee disabilities, and all available 
evidence and information necessary to substantiate the 
veteran's claims have been obtained.

2.  No chronic disorder of the veteran's right knee or left 
knee was present during service or manifested within one year 
thereafter, and no current disability of the veteran's right 
knee or left knee is etiologically related to service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).

2.  A left knee disability was not incurred in or aggravated 
by active service, and the incurrence or aggravation of 
arthritis of the left knee during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
supplemental statements of the case, and letters from the RO 
to the veteran, particularly a letter dated in October 2001, 
the veteran has been informed of the evidence and information 
necessary to substantiate his claims, the evidence that the 
RO has obtained, the information required from him to enable 
the RO to obtain further evidence on his behalf, the evidence 
that he should submit, and the assistance that VA would 
provide in obtaining evidence and information on his behalf.  
Therefore, to this extent, the Board is satisfied that the RO 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board recognizes that the October 2001 letter that was 
sent to the veteran failed to properly inform him that he 
could submit any requested evidence and information for a 
period of one year from the date of the RO's letter, as 
provided in 38 U.S.C.A. § 5103(b) (West 2002).  See Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010, (Fed Cir., Sep. 22, 2003).  
Despite the RO's failure to properly notify the veteran 
regarding the time limit for the submission of requested 
evidence and information, the Board is of the opinion that 
the veteran has not been prejudiced.  In this regard, the 
Board notes that the record clearly reflects that the veteran 
's claims folders remained at the RO more than one year 
following the veteran's receipt of the RO's October 2001 
letter.  During this relevant time period, the veteran was 
never precluded from submitting any additional evidence or 
information relevant to his claims.  Furthermore, in 
statements received by the RO in July 2002 and July 2003, the 
veteran and his representative both indicated that the 
veteran had nothing further to submit in support of his 
claims.  

With respect to the duty to assist, the record also reflects 
that all available service medical records and all available 
post-service medical evidence identified by the veteran have 
been obtained.  Moreover, the veteran was afforded VA 
examinations, most recently in March 2003, to determine the 
nature and etiology of any currently present knee disability.  
Neither the veteran nor his representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate either of the claims.  In fact, as noted above, 
in July 2002 and July 2003 letters, the veteran and his 
representative stated that the veteran had already submitted 
all the evidence necessary to support his claims.  The Board 
is also unaware of any additional evidence or information 
that could be obtained to substantiate the claims.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.

Factual Background

The veteran served on active duty from December 1974 to 
December 1977.  Service medical records dated in July 1976 
note that the veteran was struck in the popliteal area of the 
right knee with a stick and developed pain with walking and 
standing.  It was noted that the veteran had sustained a 
similar injury to the right knee five years earlier.  X-rays 
of the right knee were within normal limits.  The assessment 
was trauma to right knee with contusion.  Whirlpool treatment 
for five days was ordered.  A December 1977 separation 
examination was negative for complaints or findings of knee 
disability; clinical evaluation of the lower extremities was 
normal.

October 1993 VA X-rays of the left knee disclosed that the 
knee joint was within normal limits.

In May 1998, the veteran submitted a claim for service 
connection for right and left knee disabilities.

A June 1998 VA examination report notes the veteran's history 
of a gunshot wound to the left knee and subsequent repair.  
Currently, the veteran complained of weakness in both knees.  
Examination revealed full range of motion in the knees with 
no ligamentous laxity, negative Lachman, negative anterior 
drawer sign, no swelling, no deformity, and no gross 
tenderness about the knees.  X-rays of the knees were normal.  
A metallic bullet fragment was seen over the lower left 
femur, probably from the veteran's old gunshot wound injury.  
The diagnoses included normal knees.  

A July 1999 VA joints examination report notes that range of 
motion of the right knee was from 0 degrees of extension to 
135 degrees of flexion.  No instability was evident.  

During a November 2000 travel Board hearing, the veteran 
testified that he injured his right knee on a tree stump in 
service.  He also indicated that he had some weakness in his 
knees during service, so he bought braces for both knees. 

A March 2003 VA joints examination report notes the veteran's 
complaints of pain and swelling in both knees.  The veteran 
also reported that he had been shot in the area of his left 
knee in 1981.  The veteran wore knee braces to the 
examination.  Examination of the knees was essentially 
normal.  There was no swelling or instability.  Range of 
motion was from 0 degrees to 140 degrees.  McMurray's sign 
and drawer sign were both negative.  Slight retropatellar 
crepitance of the left knee was noted only with patellar 
compression.  No crepitance was noted in the right knee.  X-
rays of the knees revealed no arthritic changes.  Some 
changes in the superior pole of the left patella, where the 
veteran was shot, were noted.  The examiner stated:

The veteran has essentially normal 
findings in both knees.  The only 
abnormalities are some early degenerative 
changes in the upper pole of the left 
patella secondary to a gunshot wound.  I 
do not feel there is any correlation 
between the complaints he is having in 
his left knees (sic) and his service.  He 
was able to work as a long-distance truck 
driver for 15 years [a]n occupation that 
requires long hours of sitting with the 
knee in a partially flexed position, and 
also requires a lot of use of the knee.  
In addition, he worked [as] a freight 
handler for almost a year, a condition 
that also requires a lot of kneeling, 
squatting, twisting while squatting and 
going up and down ramps and stairs.  He 
was able to work as a freight handler 
easily, and stopped working from freight 
handling only when his shoulder was 
injured.  In addition, the injuries that 
he received on his knees (in service) 
were trivial, and he was able to continue 
on as an active marine for some two years 
during which time he took constant 
infantry training.

The impression was essentially normal knees with no service-
connected disability.

In June 2003, the veteran submitted statements from relatives 
who noted that the veteran reported having problems with his 
knees upon his return from military service. 

The evidence of record also includes medical records relied 
upon by the Social Security Administration (SSA) in its 
October 2000 determination in favor of the veteran.  Records 
relied upon by SSA note treatment for disabilities not herein 
at issue.  SSA rated the veteran as disabled, with cervical 
disc disease, chronic lumbar strain and tendonitis of the 
left shoulder noted to be severe impairments.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  


As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

I.  Right Knee

Although the veteran was treated for a right knee contusion 
during service, his right knee was found to be normal on 
examination for discharge.  Moreover, although the veteran's 
complaints of right knee symptoms are documented in the post-
service medical evidence, there is no medical evidence of 
record, and the veteran has not alluded to any such evidence 
elsewhere, which tends to establish the existence of a 
current right knee disability.  Moreover, the most recent VA 
examination disclosed that the veteran does not presently 
have a right knee disability.  In the absence of competent 
evidence of a current right knee disability, there is no 
basis for a grant of service connection for this claimed 
disability.

II.  Left Knee

The Board notes that service medical records, including a 
December 1977 separation examination report, are negative for 
findings of a left knee disability.

Furthermore, there is no post-service medical evidence 
suggesting the presence of left knee disability until years 
following the veteran's discharge from service or suggesting 
that any current left knee disability is etiologically 
related to service.  Although the veteran was found to have 
degenerative changes of the left patella on the March 2003 VA 
examination, the examiner determined that these were due to 
the post-service gunshot wound and unrelated to the veteran's 
military service.  Accordingly, service connection is not in 
order for disability of the veteran's left knee.

III.  Conclusion

In reaching its decision, the Board has considered the 
veteran's assertions, as well as the lay statements from his 
relatives.  However, the Board notes that laypersons without 
the appropriate medical training and expertise are not 
competent to render a probative opinion on a medical matter-
such as whether the veteran suffers from a current 
disability, or whether there is a medical relationship 
between a claimed disability and service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  
The Board has also considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).




ORDER

Entitlement to service connection for right knee disability 
is denied.

Entitlement to service connection for left knee disability is 
denied.


REMAND

The VCAA and the regulations implementing it are also 
applicable to the veteran's remaining claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

With respect to the veteran's claim for a higher initial 
rating for pes planus, there is  nothing in the record that 
satisfies the notification requirements of the VCAA.

Furthermore, in the March 2001 remand, the Board directed 
that the veteran be afforded a VA examination by a podiatrist 
to determine the nature and severity of his bilateral pes 
planus.  In accordance with 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v Brown, 8 Vet. App. 202 (1995), the examiner was to 
determine the extent of any functional impairment due to 
weakened movement, excess fatigability, and incoordination 
attributable to the service-connected disability; and the 
extent of functional impairment during flare-ups and on 
repeated use.

Pursuant to the Board's remand, the veteran underwent VA 
examination in March 2003; however, the examiner did not 
render all of the requested findings.  The examination report 
notes the veteran's complaints of pain and swelling, 
especially with activity.  However, the examiner did not 
attempt to quantify the extent of any additional functional 
loss due to pain during flare-ups and/or after repeated use, 
and did not indicate whether any weakness, fatigability 
and/or incoordination was exhibited.  Therefore, additional 
examination is warranted to ensure a fully informed decision 
regarding the veteran's claim.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998). 

With respect to the issue of entitlement to service 
connection for headache disability, the veteran contends that 
he suffers from headaches as a result of blows to the head 
sustained while boxing during service.  Historically, the 
Board notes that the veteran's service medical records reveal 
his complaints of headaches secondary to boxing on several 
occasions.  Following service, VA outpatient treatment 
records dated in 1998 note the veteran's complaints of 
headaches, which the examiners related to the veteran's neck 
trauma.

In a March 2001 remand, the Board directed the RO to obtain a 
VA medical opinion as to the etiology of any currently 
present chronic headache disability.  Specifically, the 
examiner was to provide an opinion as to "whether it is at 
least as likely as not" that the veteran's current headache 
disability is etiologically related to his military service.  
In February 2003, a VA examiner expressed the opinion that 
the veteran "has headache, part of it is mostly contraction 
headache due to [a] cervical problem and somehow the headache 
has some quality of migraine."  This opinion is not 
responsive to the Board's question and is not adequate for 
adjudication purposes.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide the outstanding evidence.

3.  When the above development has been 
completed, the RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the etiology of any currently present 
headache disability.  Any indicated 
studies should be conducted.  The claims 
files and a copy of this remand must be 
made available to and reviewed by the 
examiner.

The examiner should determine if the 
veteran has a chronic headache disability 
and if so should provide an opinion as to 
whether it is at least as likely as not 
that the disability is etiologically 
related to service, to include the 
veteran's reports of headaches during 
service.

The examiner must provide the supporting 
rationale for all opinions expressed.  
The examination report must be typed.

4.  The veteran should also be provided 
an examination by a podiatrist to 
determine the current degree of severity 
of his pes planus.  The claims files and 
a copy of this remand must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

With respect to each foot, the examiner 
should indicate whether there are marked 
pronation, extreme tenderness of the 
plantar surface of the foot, and marked 
inward displacement and severe spasm of 
the tendo Achillis on manipulation, which 
are not improved by an orthopedic shoe or 
appliance.  Furthermore, the examiner 
should indicate whether there are 
objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities, weight-
bearing line over or medial to the great 
toe, inward bowing of the tendo Achillis, 
and pain on manipulation and use of the 
feet.  The examiner should also indicate 
whether the disability is only mild with 
symptoms relieved by a built-up shoe or 
arch support.  

For each foot, the examiner should also 
identify any incoordination, weakened 
movement and excess fatigability on use.  
The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups).  If 
feasible, the examiner should assess any 
additional functional impairment during 
flare-ups, on repeated use or due to 
incoordination, weakened movement, and/or 
excess fatigability in terms of any 
additional degrees of limitation of 
motion.  If this is not feasible, the 
examiner should so state.  

To the extent possible the examiner 
should distinguish the manifestations of 
the bilateral pes planus from those of 
any other foot disorder(s) present.  The 
examiner should also provide an opinion 
concerning the impact of the service-
connected disability on the veteran's 
ability to work.  

The rationale for all opinions expressed 
must be provided.  The examination report 
must be typed.

5.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal in 
light of all pertinent evidence and legal 
authority.

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims files are 
returned to the Board for further 
appellate consideration. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



